DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sundberg et al. (US Patent No. 4,605,235).
Regarding claim 1, the Sundberg et al. (hereinafter Sundberg) an assembly for rotational equipment (Fig. 1), comprising: 
a housing (4 or 6) comprising a bore (bore of 4 or 6) and an annular groove (groove of 4 or 6 holding seal) that extends axially along a centerline into the housing from the bore; 
a carrier (40) projecting axially along the centerline into the annular groove, the carrier configured to translate axially along the centerline relative to the housing (Fig. 1); 
a spring element (32) arranged within the annular groove, the spring element configured to bias the carrier axially away from the housing along the centerline (Fig. 1); and 
a seal element (20) mounted to the carrier and arranged within the bore.

Regarding claim 3, the Sundberg reference discloses the seal element comprises a carbon seal element (Abstract).
Regarding claim 4, the Sundberg reference discloses an anti-rotation feature (36) configured to prevent or limit rotation of the carrier about the centerline.
Regarding claim 5, the Sundberg reference discloses a spacer (40) arranged within the bore, the carrier arranged axially between the spacer and the spring element (Fig. 1).
Regarding claim 6, the Sundberg reference discloses a snap ring stopper (e.g. 36) configured to secure the spacer within the bore.
Regarding claim 7, the Sundberg reference discloses the carrier includes a flange (e.g. 44) configured to axially engage the spacer.
Regarding claim 8, the Sundberg reference discloses a spacer base (e.g. base of 40) and a spacer projection (e.g. radially inwardly projecting portion of 40) that projects radially inward from and axially away from the spacer base (Fig. 1); and 
the carrier includes a flange (e.g. flange of 32 in contact with 40) configured to circumferentially engage the spacer projection.
Regarding claim 9, the Sundberg reference discloses the carrier includes a flange axially engaged by the spring element (Fig. 1).
Regarding claim 10, the Sundberg reference discloses a carrier base (base of 32) and a plurality of flanges (Flanges of 32) arranged circumferentially about the carrier base (Fig. 1); 

Regarding claim 11, the Sundberg reference discloses a spacer (66) arranged within the annular groove axially between the housing and the spring element.
Regarding claim 12, the Sundberg reference discloses the seal element is completely axially overlapped by the housing (Fig. 2).
Regarding claim 13, the Sundberg reference discloses a washer (52) engaged axially between the carrier and the spring element.
Regarding claim 14, the Sundberg reference discloses a washer (52) engaged axially between the spring element and the housing.
Regarding claim 15, the Sundberg reference discloses a secondary seal element  (e.g. o-ring) configured to seal a gap between the carrier and the housing.
Regarding claim 16, the Sundberg reference discloses a rotating structure (16) rotatable about the centerline and comprising a seal land (12), the seal element configured to seal a gap between the carrier and the seal land (Fig. 2).
Regarding claim 17, the Sundberg reference is capable of being used a gas turbine engine.
Regarding claim 18, the Sundberg reference discloses an assembly for rotational equipment (Fig. 2), comprising: 
a housing (4 or 6) configured with a groove (groove of 4 or 6); 
a carrier (26) partially received within the groove, the carrier configured to translate axially along a centerline relative to the housing (Fig. 2); 
a spring element (32) arranged within the groove, the spring element configured to bias the carrier axially away from the housing 
a seal element (20) mounted to the carrier, the seal element completely axially overlapped by the housing (Fig. 2).
Regarding claim 19, the Sundberg reference discloses the housing is further configured with a bore (bore of 4 or 6); and 
the seal element is located within the bore (Fig. 2).
Regarding claim 20, the Sundberg reference discloses an assembly for rotational equipment (Fig. 2), comprising: 
a housing (4 or 6) configured with a groove (groove of 4 or 6); 
a carrier (26) partially received within the groove, the carrier configured to translate axially along a centerline relative to the housing (Fig. 2); 
a spring element (32) arranged within the groove, the spring element configured to bias the carrier axially away from the housing along the centerline (Fig. 2); 
a seal element 20) mounted to the carrier; and 
a spacer mounted (40) to the housing axially adjacent the carrier, wherein the carrier comprises an L-shaped flange configured to at least one of axially or circumferentially engage the spacer (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675